Exhibit 99.2 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.The Credit Bureau Risk Scores referenced in the following tables with respect to substantially all of the Mortgage Loans were obtained from one or more credit reporting agencies in connection with the origination of those Mortgage Loans.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 5 838,569 0.31 167,714 7.793 359.74 616 71.9 2/28 6-month LIBOR 363 65,177,598 23.96 179,553 9.122 359.51 585 81.1 2/38 6-month LIBOR 349 82,142,473 30.20 235,365 8.454 479.72 577 74.1 2/28 6-month LIBOR – 60-month Interest Only 24 5,712,105 2.10 238,004 7.885 359.59 650 83.8 2/28 6-month LIBOR – 40/30-Year Balloon 29 7,572,467 2.78 261,120 8.117 359.15 577 69.6 2/28 6-month LIBOR – 50/30-Year Balloon 1 209,310 0.08 209,310 7.690 357.00 634 93.5 3/27 6-month LIBOR 30 5,364,829 1.97 178,828 8.781 358.60 598 70.7 3/37 6-month LIBOR 17 3,385,998 1.24 199,176 8.550 479.87 580 76.4 3/27 6-month LIBOR– 60-month Interest Only 1 396,000 0.15 396,000 7.100 358.00 638 90.0 3/27 6-month LIBOR – 40/30-Year Balloon 3 591,760 0.22 197,253 8.622 358.37 621 77.9 3/27 6-month LIBOR – 50/30-Year Balloon 1 246,887 0.09 246,887 6.405 358.00 602 64.2 5/25 6-month LIBOR 11 1,897,162 0.70 172,469 8.506 359.92 589 74.4 5/35 6-month LIBOR 11 2,859,601 1.05 259,964 7.732 479.92 583 64.8 5/25 6-month LIBOR – 120-month Interest Only 1 139,000 0.05 139,000 7.500 360.00 676 77.2 10-Year Fixed 2 169,500 0.06 84,750 8.765 120.00 597 74.0 15-Year Fixed 17 2,108,025 0.78 124,001 8.867 179.85 589 67.2 20-Year Fixed 11 1,345,080 0.49 122,280 8.437 240.00 586 70.5 25-Year Fixed 1 235,000 0.09 235,000 10.500 300.00 592 78.3 30-Year Fixed 369 61,534,669 22.62 166,761 8.559 359.75 597 73.4 30-Year Fixed – Credit Comeback 17 2,490,577 0.92 146,505 8.774 359.77 605 73.8 40-Year Fixed 99 19,023,580 6.99 192,157 8.264 479.73 594 73.2 40-Year Fixed – Credit Comeback 5 853,265 0.31 170,653 10.086 479.69 556 83.4 30-Year Fixed – 60-month Interest Only 17 3,992,997 1.47 234,882 7.155 359.95 653 70.2 40/30-Year Fixed Balloon 19 3,509,768 1.29 184,725 8.148 359.65 588 66.5 50/30-Year Fixed Balloon 1 199,926 0.07 199,926 6.999 358.00 681 81.6 Total 1,404 271,996,147 100.00 1 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 469 88,145,687 32.41 187,944 8.883 359.41 591 79.4 ARM 480 377 88,388,072 32.50 234,451 8.435 479.73 577 73.9 Fixed 120 2 169,500 0.06 84,750 8.765 120.00 597 74.0 Fixed 180 17 2,108,025 0.78 124,001 8.867 179.85 589 67.2 Fixed 240 11 1,345,080 0.49 122,280 8.437 240.00 586 70.5 Fixed 300 1 235,000 0.09 235,000 10.500 300.00 592 78.3 Fixed 360 423 71,727,938 26.37 169,570 8.464 359.75 600 73.0 Fixed 480 104 19,876,846 7.31 191,124 8.342 479.72 593 73.6 Total 1,404 271,996,147 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 - 50,000.00 5 239,700 0.09 47,940 11.628 347.48 576 67.0 50,000.01 - 75,000.00 59 3,682,353 1.35 62,413 10.761 354.61 588 73.2 75,000.01 - 100,000.00 108 9,563,173 3.52 88,548 9.584 368.26 585 73.5 100,000.01 - 150,000.00 324 40,713,883 14.97 125,660 9.029 386.68 584 76.7 150,000.01 - 200,000.00 329 57,482,321 21.13 174,718 8.779 395.49 584 76.1 200,000.01 - 250,000.00 250 55,669,476 20.47 222,678 8.278 406.36 596 75.6 250,000.01 - 300,000.00 141 38,847,303 14.28 275,513 8.367 417.92 588 74.8 300,000.01 - 350,000.00 108 35,023,218 12.88 324,289 8.242 419.44 591 73.5 350,000.01 - 400,000.00 61 22,846,783 8.40 374,537 8.276 430.38 590 74.8 400,000.01 - 450,000.00 17 6,985,472 2.57 410,910 8.275 437.03 604 78.1 450,000.01 - 500,000.00 2 942,465 0.35 471,233 8.145 419.49 593 69.4 Total 1,404 271,996,147 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 8 869,300 0.32 108,663 9.134 360.00 596 81.3 Alaska 5 1,040,426 0.38 208,085 8.877 358.30 589 81.1 Arizona 46 8,490,556 3.12 184,577 8.482 408.59 610 80.1 Arkansas 5 491,748 0.18 98,350 9.984 360.00 559 74.4 California 270 70,753,035 26.01 262,048 7.967 432.23 584 66.0 Colorado 13 2,712,804 1.00 208,677 9.510 406.26 595 84.4 Connecticut 27 5,702,250 2.10 211,194 8.767 402.19 589 80.0 Delaware 2 414,000 0.15 207,000 7.424 393.91 587 85.8 District of Columbia 5 918,250 0.34 183,650 8.470 360.00 597 65.9 Florida 192 36,487,176 13.41 190,037 8.644 406.36 589 78.1 Georgia 53 8,444,132 3.10 159,323 9.641 366.48 587 83.0 Hawaii 3 1,106,159 0.41 368,720 8.115 441.77 605 76.7 Idaho 11 1,862,872 0.68 169,352 8.465 399.81 591 80.2 Illinois 45 7,747,942 2.85 172,176 8.922 406.21 595 81.1 Indiana 10 1,015,137 0.37 101,514 9.657 374.04 592 83.6 Iowa 5 955,982 0.35 191,196 9.132 359.48 634 88.3 Kansas 5 580,745 0.21 116,149 9.617 377.64 594 84.5 Kentucky 7 843,558 0.31 120,508 9.834 372.30 572 76.8 Louisiana 16 2,263,356 0.83 141,460 9.293 377.61 566 75.2 Maine 6 905,900 0.33 150,983 8.343 356.52 615 84.1 Maryland 45 9,508,986 3.50 211,311 8.697 432.84 584 77.0 Massachusetts 44 11,321,684 4.16 257,311 8.149 413.58 582 76.3 Michigan 19 2,221,435 0.82 116,918 9.222 364.66 595 74.7 Minnesota 25 4,267,225 1.57 170,689 8.825 377.75 608 81.1 Mississippi 8 1,064,448 0.39 133,056 9.119 377.08 608 83.4 Missouri 23 2,959,517 1.09 128,675 10.037 374.43 590 87.9 Montana 1 123,000 0.05 123,000 9.450 360.00 644 75.0 Nebraska 1 180,000 0.07 180,000 8.750 360.00 598 81.8 Nevada 19 4,068,170 1.50 214,114 8.458 387.18 597 81.6 New Hampshire 13 2,457,922 0.90 189,071 9.108 368.13 561 77.4 New Jersey 42 9,821,522 3.61 233,846 8.785 397.37 588 74.7 New Mexico 17 2,584,300 0.95 152,018 9.135 382.40 589 81.3 New York 45 10,880,427 4.00 241,787 8.341 406.17 598 69.8 North Carolina 39 5,080,560 1.87 130,271 9.552 380.24 595 77.5 North Dakota 2 231,932 0.09 115,966 7.793 356.43 603 85.5 Ohio 16 1,540,400 0.57 96,275 11.110 385.38 593 87.6 Oklahoma 6 680,258 0.25 113,376 9.096 358.64 627 91.3 Oregon 13 2,566,460 0.94 197,420 8.704 417.81 575 80.5 Pennsylvania 41 6,108,637 2.25 148,991 9.042 374.26 582 80.1 Rhode Island 3 567,700 0.21 189,233 7.701 403.97 623 70.7 South Carolina 10 1,669,623 0.61 166,962 9.354 386.21 597 73.7 South Dakota 1 137,500 0.05 137,500 8.550 360.00 601 79.5 Tennessee 26 3,512,768 1.29 135,106 9.657 375.67 579 86.0 Texas 79 10,094,110 3.71 127,774 8.752 354.33 591 76.2 Utah 26 4,621,819 1.70 177,762 8.549 399.67 595 80.4 Vermont 4 579,599 0.21 144,900 8.533 359.65 581 63.6 Virginia 51 9,533,808 3.51 186,937 8.629 409.21 581 80.1 Washington 31 7,097,398 2.61 228,948 8.014 411.42 601 78.5 West Virginia 3 263,944 0.10 87,981 10.587 359.79 595 84.9 Wisconsin 11 1,603,416 0.59 145,765 9.595 375.94 607 82.3 Wyoming 6 1,042,250 0.38 173,708 9.748 424.26 553 86.2 Total 1,404 271,996,147 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 102 17,817,948 6.55 174,686 8.148 403.80 581 40.8 50.01 - 55.00 49 9,270,412 3.41 189,192 8.080 415.22 575 52.8 55.01 - 60.00 62 13,672,644 5.03 220,527 7.572 407.09 592 57.6 60.01 - 65.00 88 17,651,320 6.49 200,583 8.054 414.34 579 63.4 65.01 - 70.00 128 27,669,106 10.17 216,165 8.246 408.60 576 68.6 70.01 - 75.00 166 33,366,136 12.27 201,001 8.384 413.42 584 74.1 75.01 - 80.00 276 53,165,364 19.55 192,628 8.509 408.24 587 79.1 80.01 - 85.00 184 34,912,124 12.84 189,740 8.978 406.52 586 84.2 85.01 - 90.00 261 48,564,836 17.85 186,072 9.177 391.97 599 89.6 90.01 - 95.00 85 15,588,416 5.73 183,393 9.400 393.50 630 94.5 95.01 - 100.00 3 317,841 0.12 105,947 11.539 395.39 631 100.0 Total 1,404 271,996,147 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 102 17,817,948 6.55 174,686 8.148 403.80 581 40.8 50.01 - 55.00 49 9,270,412 3.41 189,192 8.080 415.22 575 52.8 55.01 - 60.00 61 13,553,644 4.98 222,191 7.543 407.51 591 57.6 60.01 - 65.00 88 17,651,320 6.49 200,583 8.054 414.34 579 63.4 65.01 - 70.00 127 27,306,106 10.04 215,009 8.224 409.24 577 68.6 70.01 - 75.00 167 33,729,136 12.40 201,971 8.401 412.85 584 74.0 75.01 - 80.00 270 52,079,206 19.15 192,886 8.515 407.44 587 79.1 80.01 - 85.00 185 35,031,124 12.88 189,357 8.984 406.36 587 84.1 85.01 - 90.00 264 49,370,836 18.15 187,011 9.159 393.41 598 89.4 90.01 - 95.00 85 15,588,416 5.73 183,393 9.400 393.50 630 94.5 95.01 - 100.00 6 597,999 0.22 99,667 10.253 374.02 615 90.6 Total 1,404 271,996,147 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 - 5.500 1 252,000 0.09 252,000 5.250 480.00 654 60.0 5.501 - 6.000 6 1,755,810 0.65 292,635 5.861 449.42 617 64.3 6.001 - 6.500 48 10,495,804 3.86 218,663 6.403 417.44 615 65.4 6.501 - 7.000 89 20,883,794 7.68 234,649 6.837 402.51 616 70.4 7.001 - 7.500 129 28,510,053 10.48 221,008 7.347 410.74 602 68.7 7.501 - 8.000 202 43,393,918 15.95 214,821 7.810 412.78 594 71.4 8.001 - 8.500 169 33,426,397 12.29 197,789 8.305 404.39 596 75.9 8.501 - 9.000 234 46,008,692 16.92 196,618 8.818 401.69 586 78.3 9.001 - 9.500 127 24,537,669 9.02 193,210 9.306 408.21 583 79.0 9.501 - 10.000 151 26,898,649 9.89 178,137 9.794 401.64 573 79.5 10.001 - 10.500 82 13,455,535 4.95 164,092 10.302 395.50 563 79.6 10.501 - 11.000 66 10,812,253 3.98 163,822 10.754 398.24 562 84.3 11.001 - 11.500 40 5,085,380 1.87 127,135 11.274 384.88 559 84.3 11.501 - 12.000 42 4,911,937 1.81 116,951 11.805 384.06 551 79.3 12.001 - 12.500 7 822,480 0.30 117,497 12.252 410.50 586 89.2 12.501 - 13.000 4 278,850 0.10 69,713 12.740 360.00 620 84.4 13.001 - 13.500 2 165,300 0.06 82,650 13.219 360.00 547 88.5 13.501 - 14.000 3 186,425 0.07 62,142 13.838 360.00 593 90.8 Greater than 14.000 2 115,200 0.04 57,600 14.845 360.00 597 90.0 Total 1,404 271,996,147 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,165 222,731,477 81.89 191,186 8.579 406.54 589 75.4 Planned Unit Development 148 30,940,502 11.38 209,057 8.614 401.30 586 78.0 Low-Rise Condominium 57 10,303,708 3.79 180,767 8.523 383.01 596 74.8 Two Family Home 29 6,834,975 2.51 235,689 8.717 419.09 594 66.6 Four Family Home 2 432,082 0.16 216,041 7.620 390.08 617 45.9 High-Rise Condominium 2 410,000 0.15 205,000 9.762 360.00 559 66.7 Three Family Home 1 343,402 0.13 343,402 9.800 359.00 543 55.6 Total 1,404 271,996,147 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,173 237,146,109 87.19 202,171 8.509 408.06 588 74.5 Refinance – Rate/Term 121 21,305,080 7.83 176,075 8.492 388.36 596 78.6 Purchase 110 13,544,958 4.98 123,136 10.078 381.86 599 84.7 Total 1,404 271,996,147 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 1,359 265,436,837 97.59 195,318 8.562 405.70 588 75.3 Investment Property 38 5,156,551 1.90 135,699 9.822 387.30 618 77.3 Second Home 7 1,402,759 0.52 200,394 8.540 378.31 631 77.4 Total 1,404 271,996,147 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1 – 120 2 169,500 0.06 84,750 8.765 120.00 597 74.0 121 – 180 17 2,108,025 0.78 124,001 8.867 179.85 589 67.2 181 – 300 12 1,580,080 0.58 131,673 8.744 248.92 587 71.7 301 – 360 892 159,873,625 58.78 179,231 8.695 359.56 595 76.5 Greater than 360 481 108,264,917 39.80 225,083 8.418 479.73 580 73.9 Total 1,404 271,996,147 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,116 208,892,119 76.80 187,179 8.496 406.04 586 76.8 Stated Income 288 63,104,029 23.20 219,111 8.886 402.46 601 70.5 Total 1,404 271,996,147 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 741 – 760 1 55,350 0.02 55,350 11.300 360.00 758 90.0 721 – 740 1 84,150 0.03 84,150 9.800 360.00 734 85.0 701 – 720 8 1,658,018 0.61 207,252 7.967 412.09 708 73.3 681 – 700 18 4,389,856 1.61 243,881 7.568 375.02 687 81.8 661 – 680 58 12,273,179 4.51 211,607 8.087 381.08 669 77.9 641 – 660 113 22,894,886 8.42 202,610 7.995 389.69 650 77.3 621 – 640 150 28,705,079 10.55 191,367 8.163 396.75 631 76.7 601 – 620 192 35,997,357 13.23 187,486 8.493 399.70 610 77.2 581 – 600 222 43,936,082 16.15 197,910 8.423 412.43 591 77.2 561 – 580 222 43,440,506 15.97 195,678 8.641 412.25 570 74.3 541 – 560 179 33,937,179 12.48 189,593 8.870 405.37 551 74.2 521 – 540 152 28,152,332 10.35 185,213 9.260 417.34 530 73.0 501 – 520 85 16,034,492 5.90 188,641 9.604 420.74 510 67.1 500 or Less 3 437,681 0.16 145,894 9.251 407.87 500 61.3 Total 1,404 271,996,147 100.00 Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 1,054 201,019,738 73.91 190,721 8.519 401.91 596 77.2 A- 103 22,352,112 8.22 217,011 8.602 407.47 571 75.0 B 140 27,347,314 10.05 195,338 8.883 417.63 570 71.5 C 95 19,512,432 7.17 205,394 8.809 417.93 564 64.2 C- 5 742,400 0.27 148,480 9.261 408.49 574 62.2 D 7 1,022,152 0.38 146,022 8.750 428.51 556 54.8 Total 1,404 271,996,147 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 415 71,540,562 26.30 172,387 9.002 398.44 590 76.7 12 86 20,100,333 7.39 233,725 8.736 409.82 584 69.6 24 608 126,147,723 46.38 207,480 8.515 417.83 585 76.6 36 295 54,207,530 19.93 183,754 8.147 383.09 599 72.8 1,404 271,996,147 100.00 Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0
